Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19, line 1; after the word “The” the word “method” has been deleted and replaced with the word --system--. 
The amendment has been made to clarify that claim 19 depends from claim 17. Claim 17 is written as an apparatus claim for the plating system whereas claim 19 was written as a method claim. It is understood based on the other dependent claims from claim 17 and the antecedent basis recited in claim 19 that it should be dependent from claim 17. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a plating system for placing rail plates on wooden railroad ties and a method of operating. The system and method is comprised of a conveyor for loading predrilled ties into the plating system ad a lift for lifting a tie from the conveyor and an end stop for a and a clamp for clamping the tie to the stop. Self-centering lateral clamps clamp the sides of the lifted tie and hold the tie in place with the end stop so that first and second staging plates can be lifted and place on the tie to then be secured by fasteners to the tie. The fasteners are installed through the tie plate to the tie by way of a screw press. The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant claims, as described above. Stackhouse (US 8,844,786) discloses a plating system, however, the system of Stackhouse does not specifically show the use of an end stop or lateral clamps to secure the wooden railroad tie. Ollendick et al (US 6,292,997) discloses a plating system but does not specifically show a lifting mechanism and instead utilizes a gravity conveyor to feed the railroad ties into the system. Castillo (US 6,134,775) discloses a plating system, however, the plates installed are at the ends of the railroad tie and not on a surface for supporting a rail. Girouard, Sr. et al (US 5,813,103) discloses a plating system but does not specifically show a lift for lifting a railroad tie from a conveyor and instead utilizes a gravity conveyor. Girouard, Sr. et al also does not show the use of lateral clamps to secure the tie to the plating mechanism.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 30, 2022